On Rehearing
In brief in support of application for rehearing counsel for appellant has requested that we extend this opinion to show that following the last answer in that portion of the redirect examination set out toward the latter part of our opinion, the prosecutrix further testified that appellant did not hurt her when he put his private part on hers.
The record also shows that while the prosecutrix saw Doris Simpson when she went onto the porch as set out in the opinion, she did not make complaint to her until after the appellant had left.
We cannot see that the above facts can have any material influence upon the conclusion originally reached by us. The application for rehearing is thereby denied.
Application overruled.